Case: 21-30413     Document: 00516262323         Page: 1     Date Filed: 03/31/2022


              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                  No. 21-30413                     March 31, 2022
                                Summary Calendar
                                                                    Lyle W. Cayce
                                                                         Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                      versus

   Donald Sylvester,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:04-CR-94-1


   Before Higginbotham, Duncan, and Engelhardt, Circuit
   Judges.
   Per Curiam:*
          Donald Sylvester, federal prisoner # 24064-265, appeals the district
   court’s order denying his motion for resentencing pursuant to Section 404 of
   the First Step Act of 2018. He asserts that he was eligible for a sentencing




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30413      Document: 00516262323           Page: 2   Date Filed: 03/31/2022

                                     No. 21-30413


   reduction and that, in denying his motion, the district court failed to consider
   mitigating factors or conduct an individualized assessment.
          Because Sylvester was convicted of a drug trafficking conspiracy that
   involved a crack cocaine quantity of less than five grams, his offense is not a
   covered offense within the meaning of Section 404 of the First Step Act, and
   he was ineligible for a sentence reduction. Terry v. United States, 141 S. Ct.
   1858, 1862-64 (2021); see United States v. Chacon, 742 F.3d 219, 220 (5th Cir.
   2014). Accordingly, the district court’s order is AFFIRMED.




                                          2